Citation Nr: 1709979	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for residuals of post operative ventral and umbilical hernia.

2.  Entitlement to a compensable rating for scars, status post umbilical hernia repair.

3.  Entitlement to a compensable rating for residual non-linear surgical scars


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to January 1988 and from December 2003 to March 2005.  

This matter is before the Board of Veterans'Appeals (Board) on appeal of rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  A March 2010 rating decision increased the rating for residuals of post operative ventral and umbilical hernia to 20 percent effective November 25, 2009 and to 100 percent from January 4, 2010 based on surgery for hernia repair necessitating convalescence.  A 0 percent rating was assigned from April 1, 2010.  A February 2014 rating decision granted service connection for scars, status post umbilical hernia repair rated 0 percent, effective October 26, 2013 (date of the claim).  A November 2014 rating decision granted service connection for residual non-linear surgical scars rated 0 percent, effective November 14, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Veteran stated he received treatment for his disabilities at Cincinnati VAMC beginning in 2008 and at Bellevue Community Based Outpatient Clinic (CBOC) beginning in 2011.  A thorough review of the file indicated that records from Bellevue CBOC had not been associated with the file.  
A January 2016 statement of the case (SOC) noted that the Veteran's medical records from the Cincinnati VAMC from November 2005 to December 2015 were reviewed.  A review of the file determined that the only relevant VA medical records associated with the file for the appeal period were November and December 2009 hernia pre-surgery treatment records, January 2010 hernia surgery treatment notes, January 2014 hernia surgery treatment notes, a November 2014 VA examination for scars, and December 2015 VA examinations for hernia and scars.  The December 2015 VA examination for hernia and November 2014 VA examination for scars note that the Veteran reported to the primary care clinic on various dates, but the treatment notes for those dates are not associated with the record.  It appears that the Veteran receives ongoing treatment for his hernia, and his most recent VA treatment records in the file are VA examinations from December 2015.  As records of treatment since may contain pertinent information, and because VA treatment records are constructively of record, the above records must be sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure complete VA clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) to specifically include those records from Cincinnati VAMC and Bellevue CBOC from 2008 to the present.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. 

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ESTELA VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




